DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Jim Larson on 12/30/2021. 

The application has been amended as follows: 
23. A method of non-invasive detection of an analyte, comprising:
	implementing a scan routine using an antenna array that is electrically connected to a transmit circuit and electrically connected to a receive circuit, the antenna array having at least three antenna elements that are disposed at a same side of a target containing at least one analyte of interest and the at least three antenna elements are decoupled from one another;
	the scan routine includes:
conducting a plurality of scans, each scan using a different combination of two or more of the at least three antenna elements to transmit signals that are in a radio or microwave frequency range of the electromagnetic spectrum into the target and to detect responses resulting from transmission of the signals into the target;
	in one scan of the plurality of scans, electrically connecting at least one antenna element of the at least three antenna elements to the transmit circuit to transmit the signal using the at least one antenna element; and
	in another scan of the plurality of scans, electrically connecting the at least one antenna element to the receive circuit to detect the response using the at least one antenna element.

24. A method of non-invasive detection of an analyte, comprising:
	implementing a scan routine using an antenna array that is electrically connected to a transmit circuit and electrically connected to a receive circuit, the antenna array having at least three antenna elements that are disposed at a same side of a target containing at least one analyte of interest and the at least three antenna elements are decoupled from one another;
	the scan routine includes:
conducting a plurality of scans, each scan using a different combination of two or more of the at least three antenna elements to transmit signals that are in a radio or microwave frequency range of the electromagnetic spectrum into the target and to detect responses resulting from transmission of the signals into the target;
	in one scan of the plurality of scans, electrically connecting at least one antenna element of the at least three antenna elements to the transmit circuit to transmit the signal using the at least one antenna element; and
	in another scan of the plurality of scans, electrically connecting at least two of the antenna elements of the at least three antenna elements to the transmit circuit to transmit the transmit signal using the at least two antenna elements.

25. A method of non-invasive detection of an analyte, comprising:
	implementing a scan routine using an antenna array that is electrically connected to a transmit circuit and electrically connected to a receive circuit, the antenna array having at least three antenna elements that are disposed at a same side of a target containing at least one analyte of interest and the at least three antenna elements are decoupled from one another;
	the scan routine includes:
conducting a plurality of scans, each scan using a different combination of two or more of the at least three antenna elements to transmit signals that are in a radio or microwave frequency range of the electromagnetic spectrum into the target and to detect responses resulting from transmission of the signals into the target;
	in one scan of the plurality of scans, electrically connecting at least one antenna element of the at least three antenna elements to the receive circuit to detect the response using the at least one antenna element; and 
	in another scan of the plurality of scans, electrically connecting at least two antenna elements of the at least three antenna elements to the receive circuit to detect the response using the at least two antenna elements.

26. A method of non-invasive detection of an analyte, comprising:
	implementing a scan routine using an antenna array that is electrically connected to a transmit circuit and electrically connected to a receive circuit, the antenna array having at least four antenna elements that are disposed at a same side of a target containing at least one analyte of interest and the at least four antenna elements are decoupled from one another;
	the scan routine includes:
conducting a plurality of scans, each scan using a different combination of two or more of the at least four antenna elements to transmit signals that are in a radio or microwave frequency range of the electromagnetic spectrum into the target and to detect responses resulting from transmission of the signals into the target;
	in one scan of the plurality of scans, electrically connecting at least two antenna elements of the at least four antenna elements to the transmit circuit to transmit the signal using the at least two antenna elements, and electrically connecting an additional at least two antenna elements to the receive circuit to detect the response using the additional at least two antenna elements.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJAN FARDANESH whose telephone number is (571)270-5508. The examiner can normally be reached Monday-Friday 9:00-17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARJAN FARDANESH/Examiner, Art Unit 3791